DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,834,012 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
The reissue oath/declaration filed with this application is defective because the error which is relied upon to support the reissue application is not an error upon which a reissue can be based. See 37 CFR 1.175and MPEP § 1414.
The error statement in the 5-7-2021 declaration is the same as the declaration in pending reissue application 17/221,152 (with the additional mention of claim 46 in the current declaration, all other language is identical) as well as pending reissue 17/221,204. As the ‘152 reissue already attempts to correct the ‘012 patent in the same manner, it is unclear what new error is being corrected with this reissue application. Applicant is required to establish (in the error statement) that what is being corrected is different from what is already been corrected, or that the correction in this reissue is different from that sought in the ‘152 reissue and the ‘204 reissue.
Claims 27-46 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the means for providing a real-time visual depiction of the amount of solid material of claim 27 as well as the blender and/or a down hole pump being powered by a power grid or a generator or engine using conditioned field gas, compressed gas or liquefied natural gas generator producing electricity using conditioned field gas and the engine using conditioned field gas (claims 27, 42 and 45) must be shown or the feature(s) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Application Data Sheet
The April 2, 2021 application data sheet (ADS) is incomplete and contains errors. While it does state that this application is a continuation of both 16/537,070 and 16/537,124 and also a reissue of Patent No. 8,834,012. The application number for patent 9,834,012 is given as 127744959 instead of 12774959 (in the sixth entry). The ADS also fails to state that the intermediate applications 16/537,070, 15/853,076, and 16/537,124 are reissue applications of 12/774,959. The spaces on the form that were left blank as the application was not yet assigned should be filled in with this application number, 17/221,221. Applicant should submit additions to the ADS underlined, and also request a corrected filing receipt to ensure proper entry of the changes. 

Effective Filing Date
This application is a reissue of patent No. 8,834,012, which was filed May 6, 2010 and
assigned application No. 12/774,959. The ‘959 application is a continuation-in-part of application
No. 12/557,730, filed September 11, 2009. The new claims currently being examined all require
the down hole pump to be powered by an engine or a generator that uses conditioned field gas. While the ‘012 patent can support this (in the paragraph beginning on line 51 of column 8), there is no support in the‘730 application. The ‘730 application stated various types of pumps that can be used for the down hole pump (beginning on line 63 of column 7). As such, the effective filing date for the currently pending claims is the filing date of the ‘959 application, May 6, 2010.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27-32,35-43 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2008/0264641 to Slabaugh et al (hereinafter “Slabaugh”) in view of US Pre-Grant Publication No. 2010/0038907 to Hunt et al. (hereinafter, “Hunt”).
Slabaugh discloses a method of performing a well treatment operation comprising having a solid material (paragraph 20) in a storage unit 130, paragraph 44 of Slabaugh states that amount of dry material remaining in the bulk-metering tank is monitored. See also paragraph 22. Paragraph 41 of Slabaugh states a visual output device can be part of the controller with load cells 240 determining the amount of material in the storage unit. Paragraph 43 states that a warning can be issued by the control system based on the readings of the load cells. Paragraph 17 describes the mixing of the liquid from source 30 with the proppant from source 40 to be blended in blender 50 and then transferred to a down hole pump. Slabaugh does not teach an electric generator, engine using conditioned field gas, CNG or LNG or a power grid used to power the down hole pump. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt includes an accumulator (paragraph 39) to provide a constant feed of the gas. This can be seen as conditioning the gas and the reference further states that natural gas (which is usually conditioned) from an auxiliary tank can be used. Hunt further shows utility grid 265 used to power the pump.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the well treatment operation of Slabaugh by adding electric power generation using natural gas and using the derived electricity to power a down hole pump to reduce or eliminate greenhouse gas emissions and eliminating the waste of natural resources (as stated in paragraph 5 of Hunt). 
In regard to claim 28, Slabaugh shows proppant source 40, which feeds the blender using and conveyor 190 which is fed by gravity, so the solid material is directed to the blender using gravity. The claim does not currently require the material passing from the storage unit to the blender solely by gravity. In regard to claim 29, the title of Slabaugh is “Blending Fracturing Gel”.  In regard to claim 30, Slabaugh does not discuss the use of legs, but figures 2 and 4 show legs (unnumbered) supporting the handling system 120. In regard to claim 31, paragraph 37 of Hunt states that the utility grid can provide power to the pump. In regard to claim 32, Hunt’s paragraph 27 describes the generator being powered with site derived natural gas. It is common to treat natural gas (such as by removing water vapor) to eliminate possible damage to components. In regard to claim 35, the gas of Hunt that is used to drive the generator is derived on-site. Paragraph 30 describes how the gas can come from wellhead 295. In regard to claim 36, Slabaugh’s paragraph 51 describes the control system able to make changes almost instantaneously and paragraphs 19 and 43 of Slabaugh describe the control system for metering the dry solid, including load cells 240. In regard to claim 37, Slabaugh describes the addition of other additives 70 in paragraph 17. It is not stated that this is done by gravity, but gravity feeding systems for large scale chemical production is seen as well known in the art. In regard to claim 38, Stabaugh shows gel mixer 290 which feed the mixture into hydration tank 260. In regard to claim 39, Slabaugh uses load cells 240 to determine the amount of proppant in the storage unit. In regard to claim 40, paragraph 42 of Slabaugh states that one or more processes can be stored, references or executed remotely, including wireless connection. Paragraph 42 further states that a web service that is remote could be used, as claimed in claim 41. The method steps of claim 42 are seen to have been discussed in association with claim 27, above. In regard to claims 43 and 45 Slabaugh shows load sensors 240 for the storage units and paragraph 42 states that one or more processes can be stored, referenced or executed remotely, including wireless connection. The title of Slabaugh is “Blending Fracturing Gel”.

Claims 33,34,44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slabaugh in view of Hunt as applied to claims 27-32,35-43 and 45 above, and further in view of US Pre-Grant Publication No. 2010/0071899 to Coquilleau et al. (hereinafter “Coquilleau”).
	As discussed above, Slabaugh, as modified, renders applicants’ basic inventive concept of claims 27,42 and 45, a method of performing a well treatment operation which stores a solid material, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 33 depends from claim 27, claim 44 depends from claim 42 and claim 46 depends from claim 45, and adds the feature that compressed natural gas is used to power the generator. Coquilleau discloses a system of powering well components using natural gas. Paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used as a fuel source. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Coquilleau to use compressed natural gas (and liquefied natural gas in regard to claim 34) as the fuel source as they are taught to be equivalent to gas from the well bore.

Claims 27-31,35-43 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of Hunt.
Heilman discloses a method of performing a well treatment operation comprising having a solid material (paragraph 24, which also states the tank can be monitored for material weight) in a storage unit (106), transferring the solid material from the storage unit, using a blender (105) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 26), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Paragraph 34 teaches the central control can monitor the sensors, including “the rate or total amount of proppant”, and can immediately report the quantity and usage thereof. This is seen as a teaching of both a visual depiction and providing an alert.  Heilman does not teach powering the blender or a down hole pump using electricity from a power grid, an electric generator powered by field gas, compressed natural gas or liquefied natural gas or an engine using conditioned field gas, compressed natural gas or liquefied natural gas. Hunt discloses a generator (215) for use at a well site which uses gas from the well (traveling through 231) to power the engine (210) which powers the generator and also uses the generated electricity to power a well pump (280). Hunt includes an accumulator (paragraph 39) to provide a constant feed of the gas. This can be seen as conditioning the gas and the reference further states that natural gas (which is usually conditioned) from an auxiliary tank can be used. Hunt further shows utility grid 265 supplying power to pump 280.  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hunt to modify the well treatment operation of Heilman by adding electric power generation using natural gas and using the derived electricity or a utility grid to power a down hole pump to reduce or eliminate greenhouse gas emissions and eliminating the waste of natural resources (as stated in paragraph 5 of Hunt). 
In regard to claim 28, Heilman states in paragraph 4, “The proppant storage and metering unit can deliver proppant to the blending unit using substantially gravity.” In regard to claim 29, paragraph 26 of Heilman explicitly states that the fluid being produced to be pumped downhole is a fracturing fluid. In regard to claim 30, figure 8 of Heilman shows the storage containers 106 supported by a plurality of legs. Paragraph 29 of Hunt states that power from the grid can be used to power the pump, as claimed in claim 31. In regard to claim 32, Hunt’s generator is powered by natural gas from the well site. In regard to claim 35, Hunt derives the natural gas for the generator from the field being acted on by the pump. In regard to claim 36, paragraph 34 of Heilman states “Simultaneously with the manufacture of a well treatment fluid, the control system can report the quantity and rate usage of each component comprising the fluid.” Similarly, paragraph 25 states, “chemical storage tanks can include weight sensors that can continuously monitor the weight of the tanks and determine the quantity of chemicals used by mass or weight in real-time”. In regard to claim 37, paragraph 5 of Heilman states that the proppant is delivered to the blending unit by gravity and the method also includes delivering chemicals from a pre-gel blending unit to the blending unit. It is considered obvious to an ordinary practitioner in the art that the chemicals could also be delivered by gravity. In regard to claim 38, Heilman shows preblending unit 201 which is associated with storage 112. See paragraph 26. In regard to claim 39, paragraph 24 of Heilman states that amount of dry material remaining in the bulk-metering tank is monitored using load cells. In regard to claim 40, paragraph 25 states that wireless sensors can be used. The sensors described are not the load sensors, but this teaching is seen to render wireless load sensors obvious. In regard to claim 41, paragraph 34 of Heilman describes the control system and states that it can be at a remote site. This is seen to make communication and storage using a network obvious. The method steps of claims 42 and 45 are seen to have been discussed in association with claim 27, above, with both paragraphs 4 and 5 teaching the transfer from the proppant storage using substantially gravity. Paragraph 4 also teaches the use of load sensors, as claimed in claim 43 with paragraph 25 stating that wireless sensors can be used. The sensors described are not the load sensors, but this teaching is seen to render wireless load sensors obvious. 
 
Claims 32-34,44 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heilman in view of Hunt as applied to claims 27-31,35-43 and 45 above, and further in view of Coquilleau.
	As discussed above, Heilman, as modified, renders applicants’ basic inventive concept of claims 27,42 and 45, a method of performing a well treatment operation which stores a solid material, blends the solid material with a liquid and injects the resultant fluid into a well using a down hole pump which is powered by a electricity generated by a generator using natural gas, obvious. Claim 33 depends from claim 27, claim 44 depends from claim 42 and claim 46 depends from claim 45, and adds the feature that compressed natural gas is used to power the generator. Coquilleau discloses a system of powering well components using natural gas. Paragraph 20 states that compressed natural gas, liquefied natural gas or gas from the well bore can be used as a fuel source. It would have been obvious to one of ordinary skill in the art at the time of applicants’ invention from the teaching of Coquilleau to use compressed natural gas (and liquefied natural gas in regard to claim 34) as the fuel source as they are taught to be equivalent to gas from the well bore. In regard to claim 32m Coquilleau teaches conditioning the fluid used for fuel in paragraph 27. 

Claims 27-30,35-43 and 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pre-Grant Publication 2007/0201305 to Heilman et al (hereinafter “Heilman”) in view of US Pre-Grant Publication 2009/0178387 to Schultz et al. (hereinafter “Schultz”).
Heilman discloses a method of performing a well treatment operation comprising having a solid material (paragraph 24, which also states the tank can be monitored for material weight) in a storage unit (106), transferring the solid material from the storage unit, using a blender (105) to prepare a well treatment fluid comprising a liquid and the solid material (paragraph 26), transferring the well treatment fluid from the blender to a down hole pump  and pumping the well treatment fluid into a down hole location using the down hole pump (pumping grid 111). Paragraph 34 teaches the central control can monitor the sensors, including “the rate or total amount of proppant”, and can immediately report the quantity and usage thereof. This is seen as a teaching of both a visual depiction and providing an alert.  Heilman does not teach powering the blender or a down hole pump using electricity from a power grid, an electric generator powered by field gas, compressed natural gas or liquefied natural gas or an engine using conditioned field gas, compressed natural gas or liquefied natural gas. Schultz discloses a downhole pump 14 which is powered by engine 12, which is fueled by field gas, which is conditioned in conditioned 44. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Schultz to modify the well treatment operation of Heilman by using natural gas to power a down hole pump to reduce or eliminate greenhouse gas emissions and eliminating the waste of natural resources. 
In regard to claim 28, Heilman states in paragraph 4, “The proppant storage and metering unit can deliver proppant to the blending unit using substantially gravity.” In regard to claim 29, paragraph 26 of Heilman explicitly states that the fluid being produced to be pumped downhole is a fracturing fluid. In regard to claim 30, figure 8 of Heilman shows the storage containers 106 supported by a plurality of legs. In regard to claim 32, Schultz’s engine is powered by natural gas from the well site. In regard to claim 35, Schultz derives the natural gas for the engine from the field being acted on by the pump (as shown in figure 2). In regard to claim 36, paragraph 34 of Heilman states “Simultaneously with the manufacture of a well treatment fluid, the control system can report the quantity and rate usage of each component comprising the fluid.” Similarly, paragraph 25 states, “chemical storage tanks can include weight sensors that can continuously monitor the weight of the tanks and determine the quantity of chemicals used by mass or weight in real-time”. In regard to claim 37, paragraph 5 of Heilman states that the proppant is delivered to the blending unit by gravity and the method also includes delivering chemicals from a pre-gel blending unit to the blending unit. It is considered obvious to an ordinary practitioner in the art that the chemicals could also be delivered by gravity. In regard to claim 38, Heilman shows preblending unit 201 which is associated with storage 112. See paragraph 26. In regard to claim 39, paragraph 24 of Heilman states that amount of dry material remaining in the bulk-metering tank is monitored using load cells. In regard to claim 40, paragraph 25 of Heilman states that wireless sensors can be used. The sensors described are not the load sensors, but this teaching is seen to render wireless load sensors obvious. In regard to claim 41, paragraph 34 of Heilman describes the control system and states that it can be at a remote site. This is seen to make communication and storage using a network obvious. The method steps of claims 42 and 45 are seen to have been discussed in association with claim 27, above, with both paragraphs 4 and 5 teaching the transfer from the proppant storage using substantially gravity. Paragraph 4 also teaches the use of load sensors, as claimed in claim 43 with paragraph 25 stating that wireless sensors can be used. The sensors described are not the load sensors, but this teaching is seen to render wireless load sensors obvious. 
 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,152 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘152 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-41 of copending Application No. 17/221,204 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘204 claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-46 of copending Application No. 17/221,242 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the current limitation of powering the pump with a generator powered by natural gas from the site is one of the alternatives claimed in the ‘242 application. Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘242 claims. The ‘242 claims include options for powering the pump that are not claimed in this application, but the claims of this application are contained in the claims of the ‘242 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 27-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-45 of copending Application No. 17/221,317 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same method steps with only minor semantic differences and the ‘317 including options that are not claimed here (but claimed in the alternative with steps that are claimed here). Both applications claim a method of performing a fracturing operation with a solid used in the process held in a storage container and fed by gravity to a blender with the resultant material from the blender fed to a down hole pump, with the down hole pump powered by a generator which uses conditioned field gas as a fuel. An ordinary practitioner in the art would consider it obvious that the method of the current claims overlaps with the method of the ‘317 claims. The ‘317 claims include options for powering the pump that are not claimed in this application, but the claims of this application are contained in the claims of the ‘317 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807.  The examiner can normally be reached on M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        
Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993